Title: To Thomas Jefferson from Benjamin Reynolds, 23 February 1803
From: Reynolds, Benjamin
To: Jefferson, Thomas


          
            Sir/ 
            Phila: Feby 23d: 1803
          
          Fully impressed with the importance of Your Station, and proportionately enjoying the Blessings derived under Your mild, benevolent and wise Administration, by the people of these United States: I feel myself emboldened to assume what You have acknowledged a “Right” but which in a former time would have been termed “an insolent liberty” That Sir, of personally addressing You; and upon the following facts. 
          On the 1st. June 1799. I addressed a Letter to oliver Woolcott Esquire the then Secretary of the Treasury, containing several allegations against the Conduct of Allen McLane Esqr. Collector of the Port of Wilmington in the State of Delaware of which Port I had been the Gauger for upwards of seven Years, and from which Station I was dismissed by Mr McLane.— This Letter also contained a certificate signed by thirty one of the most respectable Merchants and Traders of that Port, expressing their satisfaction with and approbation of my conduct. 
          On the 27th June 1799. Mr Woolcott sent me an official Letter informing “that Mr McLane had transmitted a fully reply dated the seventh instant” (June 1799) and concluding with “he could not consistently with a sense of Justice and duty omit to declare that his vindication appeared to him satisfactory.” 
          I shall offer no comment upon this Novel way of dismissing a complaint; my accusations and Mr McLanes defence are filed in the Secretarys office. 
          On Mr Gallatins succeeding Mr Woolcott, I conceived a proper time presented to renew my complaint and that a period was arrived when delinquency in official conduct (however remote) would not so easily be passed over. 
          Accordingly on the 23d april 1801—I addressed a Letter to the present Secretary, restating my charges against Mr McLane, attended with some few remarks upon the popular prejudices and fixed opinions of the Citizens of Delaware; and requesting a Copy of McLanes defence, or reply to my charges. 
          On the 22d May following, Mr Gallatin acknowledged the receipt of my Letter inclosing therein, “such parts of Mr McLanes Reply to Mr Woolcott as relate to those charges” and further informing that my Letter would be speedily laid before Your Excellency. 
          On the 28th of the same Month, I again addressed Mr Gallatin and cursorily observing upon the equivocal and shifting defence of Mr McLane: His artifices, His intrigues, His notorious oppression in official relations, His subornation of Testimony, His Reprimand from Mr Bedford the district Judge for his improper conduct &c. &c. I inclosed the Secretary an affidavit of a Mr James Welsh establishing three of my principal allegations; and on the seventh of June following I forwarded the affidavits of Thomas Moore, James Bevins and Lewis R. Brown in further proof. 
          Mr Gallatin with his wonted promptitude on the 18th June 1801, inclosed me Your Excellencys direction that an inquiry should immediately be instituted in the proof of my charges, and that James Tilton and George Read Junior Esquires were selected for that purpose. 
          On the 6th: July following, I again applied to the Secretary of the Treasury, requesting from him, official information in my complaint against McLane, and particularly whether Mr McLane had charged the United States thirty Dollars per Month for his Bargemen, and more particularly for the Month of april 1797—Perhaps, the extreme pressure of Business in Mr Gallatins department at that time prevented his complying with my request—It was to me a very necessary and important obtainment—I was disappointed. 
          Messrs Tilton and Reed very readily accepted Your Excellencys appointment; and proceeded in their inquiry with equal candour and correctness. 
          But even here the evil Genius of Federalism prevailed—The stale trick of corruption was successfully applied; and my Evidence James Welsh, who could have proven the principal part of my charges, was with wonderful dexterity placed out of my reach, and this too, after I had advanced him four Dollars to pay his expences from Philadelphia to Wilmington, while there, and on his return.—The friends of Mr McLane openly boasted of this proof of their perception and ingenuity. 
          The Gentlemen appointed, however persevered in their examination; and maugre the united talents and exertions of Seven Lawyers on the part of the Collector (I stood alone for some time) have, as I am by them informed, reported his culpability upon two of my charges. 
          On the contrary Mr McLane reports, That they have unequivocally declared He is innocent of all the charges: I have applied to the Secretary of the Treasury for a copy of their report, and of his Letter to McLane confirming the same—I have not obtained it. 
          From these considerations I have been induced to step out of the common official tract of application, and to apply directly to Your Excellency.—I know that the possession of that report and Letter is at this moment essentially material: not as to myself, but as to the progressing of Democratic Republicanism in the State of Delaware.—The Port of Wilmington is its sheet anchor therein; and the moment the Federalists can shew an increase of Number, we shall be shaken to our Centre, We stand on a pivot now.—I most solemnly repeat that the conduct of Mr McLane is held in more general dislike than that of any Man in the district—That the democratic Republicans view with regret, if not with disgust his continuance in an office which he has not only abused but disgraced—They consider that they have persevered and by firmly persevering, conquered a Political opponent, base, malignant, and vindictive only for the purpose of destroying the head; while the most poisnous of his ramifacations hold their power: They remember that these Men have been represented as devoid of Political Honesty: restrained by no consideration in their political purposes: the friends of Monarchy and its attendants—They believed this—They opposed—They conquered, and they Yet See the most active, persevering, hyprocital and influential of them, retain their stations—This for Delaware at least is dangerous. 
          But Sir, the Federalists themselves, sneer at and insult us—They say we (meaning the Government) dare not remove McLane and altho the Citizens of wilmington have by a Petition and remonstrance testified their disapprobation of this Mans continuance in this o[ffice.] Yet with their wonted insolence, they have set up a Counter Petition and severely smarting under a knowledge of Mr McLanes want of popularity and respect in that Port, have with singular (but appropriate) dexterity grounded their confidence in success, by procuring the signatures of the Merchants of Philadelphia: I am informed a few republicans have been caught in the Snare. But the Citizens of Delaware will not thank either party, for interfering in their local appointments. 
          Concluding Sir, with an assurance that I am induced hereto by no other consideration than the public good, that no pecuniary hope is attached, or any personal resentment towards Mr McLane for his conduct toward me, an auxilary. I most respectfully sollicit a copy, by Your direction, from the Treasurer of the said Report of Messrs Tilton and Reed & of His Letter to McLane thereon. 
          With my best wishes for Your continuance in Health and that our common Country may long enjoy the advantages of Your Wisdom and Patriotism as Her chief Director. I am sir Yr. Hble Svt. 
          
            Benjn Reynolds
          
        